Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 1 of 11 Pageid#: 164




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

 FREDDIE SHAWN PHILLIPS,                                   )
     Petitioner,                                           )         Case No. 7:20cv00108
                                                           )
 v.                                                        )         MEMORANDUM OPINION
                                                           )
 HAROLD CLARKE,                                            )         By: Michael F. Urbanski
     Respondent.                                           )         Chief United States District Judge


          Freddie Shawn Phillips, a Virginia inmate proceeding pro se, has filed a petition for a

 writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging his 2007 Tazewell County

 Circuit Court conviction for aggravated sexual battery, for which he received a sentence of

 twenty years with thirteen years, eight months suspended, conditioned on ninety-nine years

 supervised probation. 1 The respondent has filed a motion to dismiss, alleging that the

 petition is untimely. After reviewing the record, the court concludes that respondent’s

 motion must be granted, and Phillips’ petition must be dismissed as time barred.

                                                               I.

          On November 14, 2006, a Tazewell County grand jury indicted Phillips for

 aggravated sexual battery in violation of Va. Code § 18.2-67.3, inanimate object penetration

 in violation of Va. Code § 18.2-67.2, and indecent liberties with a minor by a person in a

 custodial or supervisory relationship in violation of Va. Code § 18.2-370.1(vi). The offenses

 were alleged to have occurred “on or about January 1, 2006 through July 31, 2006” against




          1
              Phillips is currently serving four years, eight months for his third probation violation since his release from
 the initial term of imprisonment.
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 2 of 11 Pageid#: 165




 V.E.S., then eight years old. Indictment, Br. in Supp. of Mot. to Dismiss, Ex. B, ECF No.

 31-2.

          Because Phillips entered a plea agreement and pled guilty to a single charge, and no

 summary of facts from the plea hearing is available because the tapes were too degraded to

 transcribe, a very brief summary of the underlying facts of the case is taken from the

 information in the sealed presentence investigation report prepared before Phillips was

 sentenced. 2 In October 2006, law enforcement officers received a phone call from the

 father of V.E.S., who advised that V.E.S. complained that her mother’s ex-boyfriend,

 Phillips, had touched her private parts and hurt her three separate times, including after they

 returned home from a camping trip that summer (2006). While the child was visiting with

 her father for a few weeks, Phillips called the father’s home to speak to V.E.S. Phillips told

 her father that he wanted to apologize to V.E.S. for some things, and her father allowed her

 to speak to Phillips on the phone. After the call ended, her father asked what Phillips had

 apologized for. With some hesitancy, V.E.S. provided details to her father about being

 molested by Phillips.

          Over the next few days, detectives and social workers interviewed V.E.S., her father,

 her mother, and Phillips. Although the mother had a hard time believing that Phillips had

 done this, her information corroborated many of the collateral details provided by V.E.S.




          2
             Phillips has filed an amended motion for discovery regarding the transcripts of the guilty plea and sentencing
 hearings, asserting that the transcripts are necessary to resolution of this case, and arguing that their absence should
 result in granting his petition. After reviewing the file materials from the state court, including the plea agreement and
 the written form acknowledging his rights, the court determines that the transcripts are not essential to resolution of the
 petition. Even if they were necessary, their unavailability is a direct result of Phillips waiting so long to challenge his
 conviction, and any burden created by their absence would fall on the petitioner. Given the court’s decision on the
 motion to dismiss, the amended motion for discovery (ECF No. 40) is also denied.

                                                              2
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 3 of 11 Pageid#: 166




 Phillips initially denied any wrongdoing, stressing that he had been taking care of V.E.S.

 since she was two years old and loved her like his own daughter. He explained that he asked

 permission from V.E.S.’ mother to call V.E.S. at her father’s home by saying that he wanted

 to apologize to V.E.S. that he wouldn’t be there for her anymore and let her know that the

 break-up was not her fault, but denied that he ever made the phone call. He also suggested

 that V.E.S.’s father was behind the false allegations, because he had been trying to get

 custody of the children and stop paying child support. Phillips further claimed that V.E.S.

 had been previously molested by her father’s ex-wife’s son. Phillips agreed to take a

 polygraph test.

        On November 13, 2006, Phillips gave a verbal statement, admitting that he had

 touched V.E.S. inappropriately one time. He, her mother, and V.E.S. had been sleeping in

 the same bed. He woke up in the middle of the night and began touching V.E.S., thinking

 that it was her mother, his girlfriend. He felt badly that this had happened because he had

 been abused when he was a child, and he did not want to harm her ever. He refused to sign

 the statement written up from the interview but acknowledged that it was what he had said.

 After the polygraph, when told that he had failed, he became angry and again denied that he

 had done anything wrong.

        On April 17, 2007, Phillips signed a written plea agreement. Plea Agreement, Br. in

 Supp. of Mot to Dismiss, Ex. D, ECF No. 31-4. The agreement called for a plea of guilty to

 the aggravated sexual battery charge, and the Commonwealth agreed to nolle prosequi the

 remaining two charges. The written agreement included the standard colloquy advisements,

 including that a plea waived his right to a jury trial and his right to appeal on most issues,


                                                 3
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 4 of 11 Pageid#: 167




 that his attorney had fully explained the effects of the agreement, and that he entered the

 agreement freely and voluntarily. The trial court accepted his plea and referred the matter

 for preparation of a presentencing report. During preparation of the report, Phillips told the

 probation officer that he had touched V.E.S. only one time and apologized that it happened.

        After consideration of the presentence report, victim impact statements, sex offender

 risk assessment, and arguments of counsel at a hearing on December 5, 2007, the court

 sentenced Phillips to twenty years in prison but suspended thirteen years, eight months of

 the sentence, conditioned on supervised probation for ninety-nine years. The final judgment

 order was entered December 18, 2007. Phillips did not appeal, nor did he ever file a habeas

 corpus petition in state court.

        Phillips served his initial active sentence of six years, four months, and was released

 on supervision. He returned to court for a probation violation hearing on February 7, 2018,

 where he was found in violation, but the court re-suspended the balance of his sentence. On

 June 6, 2018, he returned to court for a second probation violation; this time, the court

 imposed a one-year sentence, re-suspending the remaining 12 years, 8 months. On March 5,

 2020, he was violated for absconding from supervision, getting two convictions for failure to

 register as a sex offender, and failing to report for a polygraph test as instructed by his

 probation officer. The trial court imposed a sentence of four years, eight months, re-

 suspending the balance of eight years.

        After his third probation violation, Phillips filed the current § 2254 petition,

 challenging his conviction and judgment order entered December 18, 2007, although he has

 never filed a state habeas petition in this matter. His petition raises the following claims:


                                                 4
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 5 of 11 Pageid#: 168




        (1) That he is actually innocent of the charge, because he can prove he was

           incarcerated in the Tazewell Regional Jail from November 28, 2005, through

           January 4, 2006, and in the Abingdon Regional Jail from January 4, 2006, through

           February 28, 2006.

        (2) That his due process rights were violated by the sentencing judge’s conflict of

           interest, in that she had sentenced Phillips previously as a juvenile.

        (3) That his attorney withheld valuable information from him, such as the lack of

           physical evidence or DNA to connect him to the crime.

        (4) Ineffective assistance of counsel in that withholding valuable information left

           Phillips without sufficient information to make a knowing and voluntary decision

           about whether to take the plea agreement.

                                               II.

        Under 28 U.S.C. § 2244(d)(1), a petitioner has one year in which to file a federal

 habeas corpus petition. The statute of limitations runs from the latest of:

               (A) the date on which the judgment became final by the
                   conclusion of direct review or the expiration of the time for
                   seeking such review;

               (B) the date on which the impediment to filing an application
                   created by state action in violation of the Constitution or
                   laws of the United States is removed, if the applicant was
                   prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was
                   initially recognized by the Supreme Court, if the right has
                   been newly recognized by the Supreme Court and made
                   retroactively applicable to cases on collateral review; or




                                                5
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 6 of 11 Pageid#: 169




               (D) the date on which the factual predicate of the claim or
                   claims presented could have been discovered through the
                   exercise of due diligence.

 28 U.S.C. § 2244(d)(1).

        The judgment order in Phillips’ case, entered December 18, 2007, became final on

 January 17, 2008, when the time for appealing the judgment expired. The one-year statute of

 limitations began on that date and ended on January 17, 2009. This petition, purportedly

 placed in the prison mail system on February 5, 2020, was filed eleven years after the statute

 of limitations expired. Therefore, under subsection (A), the case is time-barred.

        Phillips has not alleged that the government created an impediment to his assertion

 of his rights, nor does he raise an issue that has been newly recognized by the Supreme

 Court. Accordingly, subsections (B) and (C) do not apply to this case.

        If the court is to consider Phillips’ petition timely, it must be under subsection (D),

 that he has discovered new facts to support the habeas claims which he did not previously

 know and could not have “discovered through the exercise of due diligence.” Id. The

 purported facts supporting his habeas claims are that he was in jail on January 1, 2006, and

 he remained in jail until February 28, 2006; that he was sentenced by the same judge in

 juvenile court that sentenced him in this case; and that his attorney never told him that there

 was no physical evidence and no DNA connecting him to the offense. None of these

 factual allegations qualifies as newly discovered evidence. First, one would reasonably expect

 Phillips to have known, when he was first questioned by law enforcement in October 2006,

 that he had been in jail in January and February of 2006. Even if he did not recall the exact

 dates, he certainly knew enough to know that he had been in jail recently and due diligence


                                                6
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 7 of 11 Pageid#: 170




 required him to inquire about the matter long ago. Likewise, at the time of his sentencing,

 when he alleges that the judge indicated that he had not learned his lesson in juvenile court,

 he knew that she was the same judge. By his own allegation, “I told my attorney at the time .

 . . this is a conflict.” Pet at 7, ECF No. 1. Finally, in discussing the case with his attorney

 before the plea, Phillips knew what evidence the attorney had discussed with him; Phillips

 does not allege that his attorney claimed that there was physical evidence. Assuming she said

 nothing about DNA and physical evidence, Phillips could not reasonably assume that such

 evidence existed if she said nothing about it. Accordingly, he knew or should have known

 all these facts no later than entry of the judgment order, if not sooner. Phillips’ claim

 remains untimely under this subsection as well.

          Three possible ways exist for a petitioner to avoid the harsh effect of the statute of

 limitations: Statutory tolling, equitable tolling, or actual innocence. As discussed more fully

 below, none of these exceptions can save Phillips’ untimely petition in this case.

 A. Statutory Tolling

          Section 2244(d)(2) tolls the statute of limitations while “a properly filed application

 for State post-conviction or other collateral review . . . is pending.” If Phillips had filed a

 state habeas petition before the federal statute of limitations expired in January 2009, this

 section would have tolled the remaining statute of limitations, so long as the state habeas

 case was pending. However, Phillips did not file a state habeas petition then or ever. 3 Even


          3  Another procedural hurdle to Phillips’ current petition is the exhaustion requirement, that his federal
 constitutional claims be presented to the highest state court before he is entitled to seek federal habeas relief, and the
 related doctrine of procedural default. 28 U.S.C. § 2254(a); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). By failing
 to appeal his conviction and failing to file a state habeas petition, Phillips’ claims are simultaneously exhausted and
 defaulted. Coleman v. Thompson, 501 U.S. 722, 732 (1991). Because the statute of limitations issue resolves this
 petition in favor of the respondent, the court will not discuss the standards for considering such defaulted claims.

                                                              7
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 8 of 11 Pageid#: 171




 if he were to file for state habeas now, it would be too late to toll the federal statute of

 limitations, because that already expired long ago. Wahl v. Kholi, 562 U.S. 545, 547 (2011).

 Statutory tolling does not save his untimely petition.

 B. Equitable Tolling

        The United States Supreme Court has recognized a narrow exception for equitable

 tolling if the petitioner has pursued his rights diligently and some extraordinary

 circumstances prevented his timely filing. Holland v. Florida, 560 U.S. 631, 636, 649 (2010).

 Phillips has not been diligent in pursuing his rights, nor has he shown any extraordinary

 circumstances that prevented him from timely filing his federal habeas petition.

        Diligence required for equitable tolling is “reasonable diligence, not maximum

 feasible diligence.” Id. at 653. This is a “fact-intensive and case-specific” inquiry, which

 requires a court to assess “the reasonableness of a petitioner’s actions in the context of his or

 her particular circumstances.” Lawrence v. Lynch, 826 F.3d 198, 204 (4th Cir. 2016).

 Phillips sought no relief from any court until eleven years after the statute of limitations

 expired. There is no evidence that he requested information on dates of his earlier

 incarceration or took any other action to develop and assert his claim. The final factor

 showing lack of diligence is that Phillips served his original active sentence, was released

 from prison, and did not assert any claim until he was incarcerated for his third violation of

 probation.

        Phillips does not claim extraordinary circumstances, nor is there any basis in the

 record to support such a finding. Rather, Phillips indicates in his reply to the motion to

 dismiss that he is relying upon his claim of actual innocence, which the court will discuss


                                                  8
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 9 of 11 Pageid#: 172




 below. Because Phillips has shown neither diligence nor extraordinary circumstances,

 equitable tolling does not save his petition.

 C. Actual Innocence

        In balancing the “societal interests in finality, comity, and conservation of scarce

 judicial resources with the individual interest in justice that arises in the extraordinary case,”

 the Court has recognized a “miscarriage of justice exception” to the statute of limitations

 when a litigant presents new evidence showing that, absent constitutional error, “no

 reasonable juror would have convicted” the defendant. McQuiggin v. Perkins, 569 U.S. 383,

 393–95 (2013). A credible claim of actual innocence must be supported by new reliable

 evidence, such as exculpatory scientific evidence, critical physical evidence, or trustworthy

 eyewitness accounts. Schlup v. Delo, 513 U.S. 298, 324 (1995). As discussed in the

 introduction to this section, Phillips’ evidence is not new evidence, but evidence he knew or

 should have known at the time of his sentencing. For this reason alone, the actual innocence

 gateway exception to the statute of limitations does not apply in this case.

        Even if the evidence of Phillips’ incarceration between January 1 and February 28,

 2006, were considered new, it is not evidence that creates a reasonable probability that a jury

 would return a different verdict. The indictment alleged a date range of “on or about

 January 1, 2006, through July 31, 2006.” Combined with the anticipated testimony that at

 least one of the events occurred on the air mattress used on their camping trip, after they

 came home from camping and put the air mattress in the living room, the evidence was still

 amply support a finding that the abuse occurred in summer 2006, well within the period

 included in the indictment. Because the date of the crime is not a material element of the


                                                  9
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 10 of 11 Pageid#: 173




  offense, as long as the indictment contains the elements of the offense, so that the defendant

  understands what charges he is defending against, and so that the record can show a

  sufficient time-frame for a defendant to raise any double jeopardy concerns about a charge,

  then the indictment is sufficient. Farhoumand v. Commonwealth, 288 Va. 338, 352, 764

  S.E.2d 95, 102–103 (2014). Under the charged indictment, the evidence was sufficient to

  support a conviction because Phillips was not in jail during March, April, May, June, or July

  2006, and the evidence offered by Phillips does not change this analysis. He cannot establish

  a reasonable probability of a different outcome, had there been a trial.

           In this case, however, Phillips did not exercise his right to trial, instead choosing to

  enter a plea agreement and plead guilty to aggravated sexual battery in exchange for the

  Commonwealth dropping the other two charges. In such a case, to establish the reasonable

  probability of a different outcome means that the evidence would have made it objectively

  reasonable for Phillips to reject the plea agreement. Padilla v. Kentucky, 559 U.S. 356, 372

  (2010). Phillips cannot make such a showing. The charge of object sexual penetration

  carried a potential maximum penalty of life in prison. 4 Va. Code § 18.2-67.2. The charge of

  indecent liberties with a child by a person in a custodial or supervisory relationship carried a

  potential penalty up to five years. Had Phillips been tried and convicted on all three charges,

  his sentencing guidelines range would have been approximately three times higher. Under

  the evidence discussed above, even with the alleged “new” evidence he offers, it would have

  been objectively unreasonable to risk a life sentence and reject the plea agreement. Because


            4 Under Virginia Code § 18.2-67.2(B)(2), when it is alleged in the indictment that an offender was 18 years of

  age or older at the time of the offense, the sentence is a mandatory life sentence. The count charging object sexual
  penetration did not mention Phillips’ age, but the next count of the indictment did state that he was 18 or over, and this
  count may well have been amended to add the same language if Phillips had not resolved the case before trial.

                                                              10
Case 7:20-cv-00108-MFU-JCH Document 42 Filed 06/17/21 Page 11 of 11 Pageid#: 174




  the proffered evidence is not new, nor would it be reasonably likely to change the outcome,

  Phillips cannot avail himself of the actual innocence gateway to avoid the statute of

  limitations.

                                                 III.

         Because Phillips filed his petition eleven years past the deadline, and none of the

  exceptions to the statute of limitations applies to this case, the court will grant the

  respondent’s motion to dismiss.

         Further, when issuing a final order adverse to a § 254 petitioner, the court must issue

  or deny a certificate of appealability. Fed. R. Gov. § 2254 Cases 11(a). A certificate of

  appealability may issue only if the movant has made a substantial showing of the denial of a

  constitutional right. 28 U.S.C. § 2253(c)(2). The movant must show that reasonable jurists

  could debate whether the petition should have been resolved in a different manner or that

  the issues presented were adequate to deserve encouragement to proceed further. Miller-El

  v. Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). In

  the context of a procedural ruling, the movant must demonstrate both that the dispositive

  procedural ruling is debatable and that the action states a debatable claim of the denial of a

  constitutional right. Gonzales v. Thaler, 565 U.S. 134, 140–41 (2012). Phillips has not made

  such a showing in this case.

         ENTER: This 16th day of June, 2021.                                  Michael F. Urbanski
                                                                              Chief U.S. District Judge
                                                                              2021.06.16 17:57:04
                                                                              -04'00'
                                                        ________________________________
                                                        Chief United States District Judge




                                                  11
